Title: A Parable against Persecution, [July 1755]
From: Franklin, Benjamin
To: 


Written in the style of the King James Version of the Bible, the Parable against Persecution was one of Franklin’s pleasantest hoaxes, affording him and his friends much amusement. He wrote it at least as early as the summer of 1755 and took copies of it and other ephemeral pieces to England when he went over two years later. It was his practice there, as it probably had been at home, when conversations turned to religious intolerance and persecution, to call for a Bible and, pretending to read a chapter from Genesis, to recite his verses to the astonishment of the company and his own enjoyment of their comments.
Its bibliographical history is even more complicated than that of most of his bagatelles; and the question of which of several manuscript and printed copies represents his final intention, if indeed he had one, cannot be certainly answered. The Parable survives in two principal versions: the longer one, for convenience called here the Dick version, has fifteen verses in its standard form; the other, called here the Kames version, omits either the last two or the last four verses of the other and differs markedly in wording at several points. Minor differences in form or wording also appear among the examples of each principal version. No autograph manuscript in English survives, but there are several contemporary manuscript copies and a number of printings which Franklin saw and in one case corrected. There is also an undated printed copy of each of the two principal versions, sometimes thought to have been made at Franklin’s order and distributed by him to his friends, and there are four manuscript copies in his hand of his French translation.
Editors have dated it variously 1757, 1759, and 1774, but a manuscript copy of 1755 survives. They have usually called it “A Parable against Persecution,” as the present editors have done, though Franklin gave it no title, usually referring to it simply as “the Chapter,” or, at greater length, as “the Chapter of Abraham and the Stranger.” At various times it has been headed as the 22d, 25th, 27th, 39th, and 51st Chapter. Most appropriate in terms of the chronological narrative of Genesis would be the 22d, or possibly the 25th.
The earliest datable text is in the draft of a letter from Ezra Stiles of Aug. 2, 1755, enclosing for the “Amusement” of his unidentified correspondent “A Copy of 39th Chapter of Genesis, Entituled Abraham and the Stranger—wrote by B. Franklin Esqr.” This copy contains fourteen verses of the later Dick version; verse 4 as printed below does not appear, and Stiles’s consecutive numbering of the other verses suggests that Franklin may have added that short verse after giving Stiles the copy. When or how Stiles got it is not clear; Franklin may have given it to him directly during his visit to New Haven in February 1755, or he may have sent it after returning to Philadelphia. In either case, Stiles’s letter of August 2 shows that Franklin must have written it no later than July 1755—considerably earlier than has been previously supposed—and the Parable is consequently placed at this point in the present edition.
When Franklin visited Scotland with his son William in the late summer of 1759 he read his “Chapter” to several of the new friends he made there. Lady Dick, wife of Sir Alexander Dick, a distinguished physician of Edinburgh, asked for a copy, as did Lord Kames, a Scottish judge and writer. In a letter to Sir Alexander, Sept. 17, 1760, Franklin promised to improve as a correspondent and added: “Will, too, intends to grow good; and as an Earnest of it, remembers his Promise to Lady Dick and sends the Chapter.” This copy, in William Franklin’s hand, survives in the possession of a descendant of the Dicks, hence the name given here to the version of which it is the prime example. Among the surviving texts, the editors have chosen to print this one because it is known to have been made under Franklin’s direction by his son and to have been sent to a personal friend, and because in capitalization and punctuation it is closest to Franklin’s usual style.
In a letter of Jan. 24, 1760, now lost, Lord Kames apparently asked for a copy of the Parable and mentioned “a Collection of Maxims for the Conduct of Life” he was preparing for his children. Franklin did not get around to answering him until May 3, but then promised to send the Chapter “shortly” and asked in return for a copy of Kames’s Maxims when it was ready. He failed to carry out his promise, however, until Sept. 27, 1760, when he added in a postscript to a letter he wrote from Coventry while on another journey: “Inclos’d we send the Chapter.” This manuscript copy does not survive, but it undoubtedly served as the basis for the earliest known printing of the Parable against Persecution. When four months later, in January 1761, Lord Kames published the collection of maxims to which Franklin had referred and which the compiler called Introduction to the Art of Thinking, he included the Parable, without heading or any form of attribution, as one of the “Illustrations, Historical and Allegorical” appended to the maxims. This text contains thirteen unnumbered verses, omitting the last two of the Dick version as printed below, and is the earliest known example of what is here called the Kames version. Writing to Benjamin Vaughan, Nov. 2, 1789, Franklin stated that Kames had published the Chapter “without my consent.”
The Parable gained wider currency in 1764 than Kames had given it by his first printing. William Strahan sent a copy of the Dick version to the London Chronicle, where it appeared in the issue of April 17. Strahan clearly identified the author without actually naming him and described how, during a conversation on persecution, his friend had called for a Bible and read what purported to be Chapter 27 of Genesis. Upon examining his own Bible the next morning Strahan discovered that “there was no such chapter, and that the whole was a well meant invention of my friend, whose sallies of humour, in which he is a great master, have always an unusual and benevolent tendency. With some difficulty I procured a copy of what he pretended to read, which I now send you for the entertainment of your readers.” Strahan added his hope that it would not be inappropriate at that Easter season, when the Church called upon its members “to commemorate the Amazing love of HIM, who possessing the divine virtue of Charity in the most supreme degree, laid down his life EVEN FOR HIS ENEMIES.”
The source of Strahan’s text is unknown. “I was always unwilling to give a Copy of the Chapter,” Franklin wrote him Sept. 24, 1764, after seeing the London Chronicle in Philadelphia, to which he had returned, “for fear it should be printed, and by that means I should be depriv’d of the Pleasure I often had in amusing People with it. I could not however refuse it to two of the best Men in the World, Lord Kaimes and Mr. Small, and should not to the third, if he had not been a Printer. But you have overpaid me for the Loss of that Pleasure, by the kind things you have so handsomely said of your Friend in the Introduction.”
The text that Strahan printed was in sixteen numbered verses, number 13 as printed below being divided into two. It was reprinted at once by the Gentleman’s Magazine, reprinted in 1768 by the Boston Chronicle, and reprinted in Philadelphia from the Boston paper. Almost simultaneously with the appearance of the London Chronicle version, Lord Kames published a second edition of his Introduction to the Art of Thinking and included the Franklin piece without textual change from his own earlier printing. The Scots Magazine reviewed the new edition of this work, stating that this illustration had been given to Lord Kames by Dr. Franklin and that it had lately appeared in the London Chronicle with two added verses. The magazine thereupon printed the text of the Parable, using the Chronicle form of the Dick version, not the Kames version from the book under review.
In 1774 Lord Kames again printed the Parable, this time in his Sketches of the History of Man. He used his own earlier version, but in a truncated form, since only the first eleven verses appeared; these were again unnumbered and were set as a solid paragraph. The omission of verses 12 and 13 remains unexplained. He introduced the piece by saying that it “was communicated to me by Dr. Franklin of Philadelphia,” and described it as a “parable against persecution,” the earliest use known of this expression.
This shortened form of the Kames version also had a wide circulation, partly because Benjamin Vaughan reprinted it in 1779 in his edition of Franklin’s Political, Miscellaneous, and Philosophical Pieces. In a footnote Vaughan acknowledged Kames’s Sketches as his source and quoted from it the introductory sentence and concluding commentary, but he allowed a few verbal alterations to creep into his rendering of the text. As his book was going through the press Vaughan sent sheets to Franklin, who replied with a corrected text with numbered verses, including those numbered 12 through 15, which Vaughan, following Kames’s Sketches, had omitted. Unable to reset the pages, the editor could only note in the Corrigenda that his printing was “in several respects imperfect,” in particular through his failure to divide the verses and to include the last four; these he appended in substantially the form in which they appear in the Dick version.
The eleven-verse form of the Kames version also appeared elsewhere, taken either from Kames’s Sketches or from Vaughan (without the added verses in Vaughan’s Corrigenda). Carey printed this form in The American Museum for February 1787, heading it “A Fragment. A parable against persecution, or toleration and philanthropy inculcated,” and following the text with a paragraph describing the way in which Franklin read it “in company” as a genuine chapter of Genesis. A separate copy of the eleven-verse form is in the New York Public Library, printed on the second and third pages of a folded sheet small enough to be easily concealed between the leaves of a Bible. It is without heading or identification of any sort and differs from the shortened Kames version and the Vaughan printing only in that the verses are numbered and set as separate paragraphs in the usual manner of the King James Version. This has been called “the only known copy of the earliest edition” of the Parable, but there appears to be no reason to date it earlier than the shortened Kames version of 1774. The sheet was probably printed in Great Britain but at whose order is unknown.
A small printed sheet very similar in format to that in the New York Public Library, but in a different type face, is in the Library of Congress. Accompanying it is a note, dated “London New Years 1883,” by Henry Stevens, the American bookseller in London who had bought the William Temple Franklin collection of Franklin Papers now in the Library of Congress (see above, I, xxiii). Stevens called it “Franklin’s Own copy” of the Parable and explained that he had found it “among the Copy Temple Franklin had sent to Valpy in 1817.” A.J. Valpy was the printer of the Temple Franklin edition of his grandfather’s writings. The text is essentially the same as that of the fifteen-verse Dick copy printed below, except for variations in capitalization and punctuation, three differences in spelling, two unimportant changes in words, and the omission in verse 8 of the phrase “and fell upon him.” In view of Stevens’ statement of its provenance he may well be correct in his belief that this was the copy that Franklin kept in his Bible, though perhaps not, as Stevens adds, “at the end of Genesis as the 51st Chapter.” Temple Franklin printed the Parable in this form, although with the omission, possibly inadvertent, of a short phrase and with the correction of one misspelling, both in verse 11. As a footnote he quoted the introductory sentence and concluding commentary from Kames’s Sketches.
Preserved in the American Philosophical Society (Franklin Papers, L, 11:1–4, 7), are four translations into French in Franklin’s hand and a fair copy of the last of these by a French clerk with an interlineation by Franklin. Each has fifteen verses and is headed “Chap. XXV.” One (L, 11:1) appears to be an early translation by Franklin, with many corrections and revisions. Most of these he incorporated in a second translation (L, 11:2), which also contains corrections and revisions. This second attempt he endorsed “Exercise No. 7. Abraham corrigée.” The third manuscript (L, 11:3) is textually similar, but not identical, to the second, but the verses are arranged in two columns like a page of a Bible. Its relation to the first two drafts cannot be determined. The fourth translation in Franklin’s hand, also in two columns (L, 11:4) is certainly later than L, 11:2, and probably later than L, 11:3. To the extent that the nature of the textual variations between the Dick and Kames versions permits of determination, all but L, 11:3 are translated from the Dick version, while that one reflects some phraseology of each.
Finally there is an undated French translation entitled “Parobole contre la Persecution, a l’imitation du langage de L’Ecriture,” printed on Franklin’s press at Passy. This is the only copy closely connected with Franklin that is called “Parable against Persecution.” It might be expected that this printing represented the final French text for which Franklin’s draft translations were a preparation. In fact, however, the Passy imprint is a literal rendering, in labored, schoolboy French, graceless, without idiomatic expression. If this translation was made by Franklin, it unquestionably antedates all the other French manuscripts; perhaps it was not made by Franklin at all.
Like many other things that Franklin wrote, including, for example, the Epitaph, the idea of the Parable against Persecution was not wholly original. In 1781 “H.S.” in the Gentleman’s Magazine revealed the parallel between it and a passage in the second edition of Jeremy Taylor’s Discourse on the Liberty of Prophesying. Taylor said he found the story in one of “the Jews’ books.” This was most likely Solomon Ibn Verga’s Historia Judaica (Amsterdam, 1651), translated into Latin by Georgius Gentius, who related it in the dedicatory letter. Gentius in turn had taken the story of Abraham and the Stranger, he said, from the Bustán of the Persian writer Sa’di, another of whose works Gentius had already translated.
The charge of plagiarism made by “H.S.” seems to have elicited little comment and in 1788 a contributor to The Repository of London also drew attention to the parallel between Franklin’s Chapter and the story in Gentius’ dedication. Benjamin Vaughan came to Franklin’s defense in the next issue. Admitting that the “idea” of the Parable was evidently taken from Gentius, Vaughan asserted “that Dr. Franklin’s free version of it has great merit, especially as containing a happy imitation of the scriptural style.” He rejected the charge of plagiarism, pointing out that Franklin’s desire to disseminate “an amiable sentiment … would certainly have been defeated, had he prefixed to the printed copies of the parable, which he was fond of dispersing, an intimation of its author. He therefore gave no name whatever to it, much less his own.” As often as Vaughan had heard him “read” the Parable, he had never heard Franklin claim authorship; “His good humor constantly led him into a train of amusing stories concerning the persons who had mistaken it for scripture, (for he had bound it up as a leaf in his bible, the better to impose upon them,) which, perhaps, made the point of authorship forgotten.”
Franklin was of course unperturbed by the charge. He saw it, and he read and appreciated Vaughan’s defense. “The truth is,” he wrote, “that I never published that Chapter, and never claimed more credit from it, than what related to the style, and the addition of the concluding threatening and promise.” Lord Kames’s publishing of it without his consent had deprived him “of a good deal of amusement, which I used to take in reading it by heart out of my Bible, and obtaining the remarks of the Scriptuarians upon it, which were sometimes very diverting; not but that it is in itself, on account of the importance of its moral, well worth being made known to all mankind.”
 
Chap. XXVII
1. And it came to pass after these Things, that Abraham sat in the Door of his Tent, about the going down of the Sun.
2. And behold a Man, bowed with Age, came from the Way of the Wilderness, leaning on a Staff.
3. And Abraham arose and met him, and said unto him, Turn in, I pray thee, and wash thy Feet, and tarry all Night, and thou shalt arise early on the Morrow, and go on thy Way.

4. And the Man said, Nay, for I will abide under this Tree.
5. But Abraham pressed him greatly; so he turned, and they went into the Tent; and Abraham baked unleavend Bread, and they did eat.
6. And when Abraham saw that the Man blessed not God, he said unto him, Wherefore dost thou not worship the most high God, Creator of Heaven and Earth?
7. And the Man answered and said, I do not worship the God thou speakest of; neither do I call upon his Name; for I have made to myself a God, which abideth alway in mine House, and provideth me with all Things.
8. And Abraham’s Zeal was kindled against the Man; and he arose, and fell upon him, and drove him forth with Blows into the Wilderness.
9. And at Midnight God called unto Abraham, saying, Abraham, where is the Stranger?
10. And Abraham answered and said, Lord, he would not worship thee, neither would he call upon thy Name; therefore have I driven him out from before my Face into the Wilderness.
11. And God said, Have I born with him these hundred ninety and eight Years, and nourished him, and cloathed him, notwithstanding his Rebellion against me, and couldst not thou, that art thyself a Sinner, bear with him one Night?
12. And Abraham said, Let not the Anger of my Lord wax hot against his Servant. Lo, I have sinned; forgive me, I pray Thee:
13. And Abraham arose and went forth into the Wilderness, and sought diligently for the Man, and found him, and returned with him to his Tent; and when he had entreated him kindly, he sent him away on the Morrow with Gifts.
14. And God spake again unto Abraham, saying, For this thy Sin shall thy Seed be afflicted four Hundred Years in a strange Land:

15. But for thy Repentance will I deliver them; and they shall come forth with Power, and with Gladness of Heart, and with much Substance.
 Endorsed: Doctor Franklins Chapter wrote with his own hand November 1760